Case 2:21-cv-00996-JS-AYS Document 27 Filed 07/20/21 Page 1 of 2 PageID #: 152




   UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

          ANDREW PERRONG
              Plaintiff

                 v.

          Charles Baratta LLC, et al.
                 Defendants
                                                               No. 2:21-cv-00996


                               NOTICE OF APPEARANCE BY:
                               AMBROSE W. WOTORSON, Jr., Esq.


PLEASE TAKE NOTICE THAT, Ambrose W. Wotorson, Jr., Esq. represents defendants,
Defendants Charles Baratta LLC, Slater Slater Schulman LLP, and Arkady Frekhtman
Attorney at Law P.C. (“Defendants”) in the above styled civil matter, whilst the pro hac vice
admission of Joshua L. Thomas, Esq., as lead counsel, is pending. In the interim, all
correspondence and all communication should be sent to, or had with, Ambrose Wotorson,
Esq. defendants’ behalf

Please take note of all of the contact information for Mr. Williams attorney, below:

Law Office of Ambrose Wotorson
___________________________x
By: Ambrose Wotorson, Esq.
225 Broadway, 41st Floor
New York, New York 10007
Loaww1650@aol.com (email)
212-884-5985 (Office)
609-598-0567 (Cell)
Skype: Wotorson1@outlook.com
Case 2:21-cv-00996-JS-AYS Document 27 Filed 07/20/21 Page 2 of 2 PageID #: 153
